                       UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA,

                                                      CRIMINAL NO. 3:21-MJ-6

        v.                                              (MEHALCHICK, M.J.)

 ANDREW WRIGLEY,

                      Defendant



                                         ORDER

      Having heard from the United States Probation Office that Defendant’s firearms that

have been removed from his residence, IT IS HEREBY ORDERED that this Court’s

previous Order Setting Conditions of Release is amended such that Defendant may reside at

his residence and will be supervised by Pre-trial Services Office of the Middle District of

Pennsylvania Probation Office.


Dated: January 22, 2021                      s/ Karoline Mehalchick
                                             KAROLINE MEHALCHICK
                                             Chief United States Magistrate Judge
